United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.K., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Leesburg, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-587
Issued: June 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 15, 2014 appellant, through her attorney, filed a timely appeal of a
September 12, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration. As more than 180 days elapsed from the
issuance of the September 10, 2012 merit decision to the filing of this appeal on January 15,
2014, the Board has no jurisdiction over the merits of the case.1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over only the September 12, 2013 nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant has up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2) (2007). For final adverse decisions issued on or after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e) (2009); R.C., Docket No.
10-2371 (issued July 14, 2011).
2

5 U.S.C. §§ 8101-8193.

On appeal, appellant’s attorney asserts that OWCP erred in denying merit review because
new legal arguments were submitted with the reconsideration request.
FACTUAL HISTORY
On December 1, 2011 appellant, then a 38-year-old air traffic control specialist,
submitted an occupational disease claim alleging post-traumatic stress disorder, anxiety and
depression. She had retired on a medical disability as of March 25, 2011.3 OWCP denied the
claim in a February 17, 2012 decision, noting that appellant did not submit factual evidence of
specific employment factors that she felt led to her claimed injury.4
Appellant, through her attorney, timely requested a hearing that was held on
June 26, 2012. She testified that she had filed an Equal Employment Opportunity Commission
(EEOC) claim. Subsequent to the hearing she submitted additional evidence, including an
EEOC settlement agreement with the employing establishment that was signed on November 11
and 14, 2011. Appellant also submitted an EEOC order dated November 18, 2011 dismissing
EEOC claims 570-2009-00529X and 570-2010-00334X, based on the settlement agreement.
On September 10, 2012 an OWCP hearing representative affirmed the February 17, 2012
decision, finding that appellant did not establish any compensable factors of employment.
On August 12, 2013 appellant, through her attorney, requested reconsideration. He
submitted a copy of appellant’s opposition to summary judgment dated September 23, 2009 that
was filed with the EEOC regarding claim number 570-2009-00529X. Counsel maintained that in
response to the pleading, EEOC did not dismiss appellant’s complaint, but ordered the parties to
mediation where a substantial settlement was reached.
In a nonmerit decision dated September 12, 2013, OWCP denied appellant’s
reconsideration request. It found that the evidence submitted was not sufficient to warrant merit
review because it consisted of a document presented to another governmental agency for review.
It noted that the material did not establish a final decision in the EEOC and was not sufficient for
purposes of establishing a compensable work factor under FECA.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(a) of the Code of Federal Regulations provide that a
timely request for reconsideration may be granted if OWCP determines that the employee has
presented evidence and/or argument that meets at least one of the standards described in section
10.606(b)(2).6 This section provides that the application for reconsideration must be submitted
3

The employing establishment noted that on June 8, 2009 appellant began administrative, nonoperational duties
and did not miss substantial periods from work until her disability retirement.
4

OWCP mailed a development letter to appellant on December 20, 2011. In response, appellant furnished
medical evidence only but did not submit a statement describing specific employment factors.
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a).

2

in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.7 Section 10.608(b) provides that when a request for
reconsideration is timely but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.8
ANALYSIS
The only decision before the Board in this appeal is the September 12, 2013 decision of
OWCP, denying appellant’s application for review. There is no OWCP merit decision within the
Board’s jurisdiction.9
The Board notes that appellant’s counsel asserted that OWCP did not review new legal
arguments submitted with the reconsideration request. Counsel contended that discriminatory
treatment had long been compensable and attached a copy of appellant’s opposition to summary
judgment before the EEOC under claim number 570-2009-00529X. He stated in response to the
motion that EEOC did not dismiss appellant’s claim, but ordered the parties to mediation where a
substantial settlement was reached. The referenced EEOC settlement agreement between
appellant and the employing establishment stated that it did not constitute either an admission or
concession of wrongdoing by either of the parties and would not be represented as such by
anyone. An EEOC order that followed on November 18, 2011, dismissed EEOC claims 5702009-00529X and 570-2010-00334X. Both the settlement agreement and the EEOC order were
reviewed by the hearing representative in rendering the September 10, 2012 merit decision.
Appellant’s motion in opposition to summary judgment before EEOC is essentially duplicative,
because it was a pleading submitted to another government agency on which the settlement
agreement and November 15, 2011 EEOC order was based. Evidence or argument that repeats
or duplicates evidence previously of record has no evidentiary value and does not constitute a
basis for reopening a case.10 Further, the motion pertains to allegations found compensable by
the hearing representative. Appellant is not entitled to a review of the merits of her claim based
on the first and second above-noted requirements under section 10.606(b)(2).11
With respect to the third above-noted requirement under section 10.606(b)(2), the
pleading is of no probative value on the issue of whether she established a compensable factor
under FECA. Appellant therefore did not submit relevant and pertinent new evidence not
previously considered by OWCP.
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered or submit relevant and pertinent new evidence
not previously considered by OWCP, OWCP properly denied her reconsideration request.
7

Id. at § 10.608(b)(1) and (2).

8

Id. at § 10.608(b).

9

Supra note 1.

10

J.P., 58 ECAB 289 (2007).

11

20 C.F.R. § 10.606(b)(2).

3

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

